Citation Nr: 0533950	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  04-14 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Propriety of severance of service connection for a seizure 
disorder.


REPRESENTATION

Appellant represented by:	N. Lee Presson, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's mother


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty June 1994 to November 1995.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  By a June 
2003 rating decision, the RO proposed to sever service 
connection for a seizure disorder, and effectuated the 
severance by an October 2003 rating decision, effective 
January 1, 2004.

The veteran provided testimony at a hearing before personnel 
at the RO in September 2003, and before the undersigned 
Veterans Law Judge in October 2005.  Transcripts of both 
hearings are of record.


FINDINGS OF FACT

1.  All necessary assistance and notification has been 
completed.

2.  The RO followed the proper administrative procedures to 
effectuate the severance of service connection.

3.  The record does not reflect that the March 1996 rating 
decision's establishment of service connection for a seizure 
disorder was clearly and unmistakably erroneous.


CONCLUSION OF LAW

The criteria for the severance of service connection for a 
seizure disorder are not met.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153 (West 2002); 38 C.F.R. §§ 2.105, 3.303, 3.304, 
3.306 (2005); VAOPGCPREC 3-2003 (July 16, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

For the reasons stated below, the Board finds that the 
veteran is entitled to the benefit sought on appeal.  
Accordingly, no further discussion of the VCAA is warranted 
based on the facts of this case.

Service connection was established for a seizure disorder by 
a March 1996 rating decision.  This decision noted that the 
evidence included service medical records for the period from 
June 1994 to November 1995, and a VA medical examination 
conducted in January 1996.  In granting service connection, 
the RO found that the service medical records reflect that 
medical findings at the time of entry showed normal; that a 
December 1994 neurology examination noted abnormal EEG due to 
generalized, frontally predominant epileptiform activity; 
that a diagnosis from later that month was seizure disorder 
of unknown etiology; and that the January 1996 VA medical 
examination, among other things, diagnosed history of seizure 
disorder since 1994 on Depakote.  Therefore, it was 
determined that service connection for a seizure disorder had 
been established as directly related to military service.

By a June 2003 rating decision, the RO, in part, proposed to 
sever service connection for a seizure disorder.  It was 
noted that the March 1996 rating decision was based on 
medical findings upon entry into service being shown as 
normal.  Further, it was noted that when he was treated for a 
seizure in 1994, he informed the examiner that he was doing 
well until four year ago, at which time he passed out in the 
bathroom and was taken to a hospital, an EEG was done, he was 
placed on Dilantin without reoccurrence, and did well until 
he had a seizure while on active duty.  Moreover, it was 
noted that a Physical Evaluation Board was done and findings 
revealed epilepsy, unspecified, without intractable epilepsy 
and general fatigue existed prior to entry into service.  It 
was stated that the veteran failed to note on entry physical 
his history of a medical condition that was treated with 
Dilantin, and that there were no injuries or findings that 
would show service aggravated his condition.  Consequently, 
since the evidence showed his condition had its onset prior 
to entry in service and no aggravation was shown, a proposal 
to sever service connection was made.

The veteran provided contentions as to why service connection 
should not be severed for his seizure disorder, to include at 
the September 2003 RO hearing.  He testified that when 
treated in the military service he was asked if he had ever 
had any episodes of fainting, or did he ever pass out or have 
anything like fainting spells.  He responded that he had 
passed out at age thirteen during a situation involving his 
father, but that he did not report he had had a seizure.  He 
acknowledged that he was given the medication Dilantin 
following this fainting spell.  In addition, he described the 
circumstances of his in-service seizure, as well as his 
current treatment.

Medical treatise evidence on file regarding Dilantin 
reflects, in part, that it is an antiepileptic drug used to 
control grand mal seizures and temporal lobe seizures, and 
that it may also be used to prevent and treat seizures during 
and after neurosurgery.

The October 2003 rating decision effectuated the severance of 
service connection for a seizure disorder, effective January 
1, 2004.  This decision found that the veteran's contention 
he had a fainting spell prior to service, and not a seizure 
disorder, was not what was shown in the service medical 
records nor the findings of the Physical Examination Board.  
Further, it was stated that the "[p]reponderance of the 
evidence of record clearly reflects the presence of a seizure 
disorder that existed prior to service and was not aggravated 
by service."

The veteran appealed, essentially contending that the 
severance was improper.  He provided similar testimony at his 
October 2005 Board hearing as he did at his September 2003 RO 
hearing, although he did clarify a few contentions.  For 
example, he testified that he had a fainting spell at age 
thirteen following his father's death.  In addition, his 
mother provided testimony in support of his contention that 
while he experienced a fainting spell prior to service, he 
did not experience seizures prior to his period of active 
duty.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  Every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

Under applicable criteria, once service connection has been 
granted, it can be severed only upon the Secretary's showing 
that the final rating decision granting service connection 
was "clearly and unmistakably erroneous," and only after 
certain procedural safeguards have been met.  38 C.F.R. § 
3.105(d); see also Daniels v. Gober, 10 Vet. App. 474, 478 
(1997); Graves v. Brown, 6 Vet. App. 166 (1994).

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d); see Baughman v. Derwinski, 
1 Vet. App. 563, 566 (1991).

Initially, the Board notes that the RO followed the proper 
administrative procedures to effectuate the severance of 
service connection.  Specifically, the veteran was notified 
of the proposed severance by the June 2003 rating decision, 
and, prior to the effectuation of this severance by the 
October 2003 rating decision, he had the opportunity to 
present evidence and argument as to why service connection 
should not be severed for his seizure disorder, to include at 
the September 2003 hearing.

The Court has held that 38 C.F.R. § 3.105(d) places the same 
burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman, 1 Vet. App. at 566.

Clear and unmistakable (CUE) is defined as "a very specific 
and rare kind of 'error.' It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

However, it has been held that although the same standards 
apply in a determination of CUE error in a final decision 
under section 3.105(a) and a determination as to whether a 
decision granting service connection was the product of CUE 
for the purpose of severing service connection under section 
3.105(d), section 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award.  Daniels, 10 Vet. App. at 
480; ); see also Venturella v. Gober, 10 Vet. App. 340, 342-
43 (1997).

The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that . . . a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Venturella, 10 Vet. App. at 342-43.

Therefore, based on the foregoing, the Board must determine, 
on the basis of all the evidence of record, whether the March 
1996 rating decision was clearly and unmistakably erroneous 
in granting service connection for a seizure disorder.

In the instant case, the evidence, particularly the findings 
of the Physical Evaluation Board, does call into question 
whether the veteran's seizure disorder preexisted his active 
service, and, if so, whether it was aggravated therein.  
Further, the Board notes that it would concur with the RO's 
determination that the preponderance of the evidence is 
against the claim of service connection in this case.  
However, a more stringent standard must be met in order for 
the severance to be proper.  As already noted, this 
disability was not noted on the veteran's March 1994 
enlistment examination.  Therefore, he is presumed to have 
been in sound condition upon entry into active service, and 
the law requires clear and unmistakable evidence both that 
the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service in order for 
service connection to be denied in the first instance.  
VAOPGCPREC 3-2003.  Consequently, in order for the severance 
to be proper, the record must show that that the March 1996 
rating decision was clearly and unmistakably erroneous in not 
making such a finding.  The Board emphasizes that this is an 
exceptionally high standard to satisfy.

As detailed above, both the veteran and his mother have 
contended that the pre-service incident was a fainting spell 
and not a seizure.  Granted, nothing on file shows that 
either of them has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion, and, thus, their contentions cannot constitute 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); 38 C.F.R. § 3.159(a)(1).  However, 
no contemporaneous medical records are on file which detail 
the nature and circumstances of the pre-service incident.  
Therefore, the only evidence as to the pre-service incident 
are these contentions.  Moreover, the service medical 
records, to include the report of the Physical Evaluation 
Board, referred to the pre-service incident as a loss of 
consciousness, the nature of which was unclear (no available 
records).  Thus, despite the finding of the October 2003 
rating decision, it does not appear that his contention that 
the pre-service incident was only a fainting spell is 
explicitly refuted by these records.

The Board notes that it is not pleased with the fact that the 
veteran indicated he had not experienced dizziness or 
fainting spells on the Report of Medical History completed in 
conjunction with his March 1994 enlistment examination.  
However, even if he had, the law states that history provided 
by the veteran of the preservice existence of conditions 
recorded at the time of the entrance examination does not, in 
itself, constitute a notation of a preexisting condition.  38 
C.F.R. §§ 3.304(b)(1); Paulson, supra; Crowe, supra.  His 
neurologic condition was clinically evaluated as normal on 
his enlistment examination.  While additional testing may 
have been conducted had the veteran reported the pre-service 
incident at that time, it would be pure speculation to state 
what the results would have been of such testing.

The Board further notes that the service medical records 
reflect that the veteran reported that the pre-service 
incident occurred four years earlier and he was given 
Dilantin, which is a seizure medication as shown by the 
treatise evidence.  Nevertheless, he discontinued this 
medication after a year and had no additional incidents until 
the in-service seizure, and that he was ultimately discharged 
from service for a seizure disorder.  No competent medical 
opinion is of record that the in-service seizure was only a 
temporary flare-up of the disability, and not a worsening of 
the overall condition.  See Davis, supra; Hunt, supra.  These 
facts raise the presumption of aggravation.  

The record does reflect that the Physical Evaluation Board 
determined that the veteran had a seizure disorder which 
preexisted service and was not aggravated therein.  Further, 
the veteran did not contest this determination at that time.  
However, it does not appear that a detailed explanation was 
provided in conjunction with this conclusion.  This fact, as 
well as the lack of contemporaneous medical records detailing 
the nature and circumstances of the pre-service incident, 
indicates that the findings of the Physical Evaluation Board 
does not necessary constitute the type of clear and 
unmistakable evidence necessary to deny the claim in the 
first instant.  More importantly, it does not appear that, 
based on these facts, that the March 1996 rating decision was 
clearly and unmistakably erroneous for not making such a 
finding.

As already stated, the Board has acknowledged that the facts 
of this case do call into question whether the establishment 
of service connection was proper in this case.  However, in 
the absence of the contemporaneous medical evidence regarding 
the pre-service incident and/or a competent medical opinion 
that explicitly states  the seizure disorder both clearly and 
unmistakably preexisted service and was not aggravated 
therein, the Board must conclude that the facts of this case 
do not rise to the level necessary to warrant severance of 
service connection under 38 C.F.R. § 3.105(d).  For these 
reasons, the Board must conclude that the severance was not 
proper, and that the veteran is entitled to a restoration of 
service connection for his seizure disorder.


ORDER

Inasmuch as severance was not proper in this case, the 
veteran is entitled to a restoration of service connection 
for his seizure disorder.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


